DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022, has been entered.
 
Status of the Claims
Claims 33-44 and 58-64 are pending. Claims 33 and 38 were amended and claim 46 was canceled in the response filed March 18, 2022. Claims 58-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 101 - withdrawn
The rejection of claims 33-44 under 35 U.S.C. 101 is withdrawn in view of the amendment and arguments filed March 18, 2022.

Claim Rejections - 35 USC § 102/103 - withdrawn
The rejection of claims 33-44 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harrell (US 2013/0245528 A1) is withdrawn in view of the amendment filed March 18, 2022.
The rejection of claims 33-43 and 46 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harrell (US 2012/0189586 A1) is withdrawn in view of the amendment filed March 18, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed March 18, 2022, requires a composition for tissue repair or wound healing comprising an effective amount of Type I and Type II human atelocollagen in a ratio of about 50:50 wherein (emphasis added):
(i) the Type I human atelocollagen and Type III human atelocollagen are extracted by proteolytic digestion from one or more of insoluble amnion from human placenta, soluble amnion from human placenta, and soluble chorion from human placenta; and 
(ii) wherein the Type I human atelocollagen and the Type III human atelocollagen are derived from insoluble collagen treated with pepsin,  glutaraldehyde, and/or exposure to about 0.25 mRads of radiation such that each collagen molecule of the collagen undergoes fission at the intermolecular crosslinks and becomes soluble in dilute acids, and 
(iii) wherein the Type I human atelocollagen and the Type III human atelocollagen are derived from insoluble collagen opsonized with fibronectin and/or treated with pepsin such that one or more telopeptide groups of each collagen molecule of the collagen is digested, thereby leaving Type I human atelocollagen and Type III human atelocollagen with no telopeptide terminal ends.
	The specification fails to support a composition that meets all three of the limitations (i), (ii), and (iii) now included in the claims as filed March 18, 2022. Namely, the specification fails to exemplify or describe Type I and Type II human atelocollagen in a ratio of about 50:50 derived from one or more of insoluble amnion from human placenta, soluble amnion from human placenta, and soluble chorion from human placenta as required in part (i) as well as derived from insoluble collagen treated with pepsin,  glutaraldehyde, and/or exposure to about 0.25 mRads of radiation as required in part (ii) as well as derived from insoluble collagen opsonized with fibronectin and/or treated with pepsin. In particular, the specification fails to describe Type I human atelocollagen and Type III human atelocollagen extracted by proteolytic digestion from soluble amnion from human placenta and/or soluble chorion from human placenta as well as derived from insoluble collagen treated with pepsin,  glutaraldehyde, and/or exposure to about 0.25 mRads of radiation as required in part (ii) as well as derived from insoluble collagen opsonized with fibronectin and/or treated with pepsin. 
	In addition, the specification fails to support the full scope of limitation in part (ii). The specification at p. 17 states:
Atelocollagen Insoluble collagen, if treated with a proteolytic enzyme, such as pepsin, undergoes fission at the intermolecular crosslinks and becomes soluble in dilute acids. During this treatment with pepsin, the telopeptide groups at both terminals of each collagen molecule are digested, thus leaving collagen with no telopeptide terminal ends. The collagen thus released is called atelocollagen. Since the telopeptide moiety is primarily responsible for antigenicity of collagen, atelocollagen has little antigenicity if any, which makes it very suitable for use as a medical material. 
In preferred embodiments, the collagen compositions contain entirely atelocollagen. In other embodiments, the collagen compositions contain a fraction of collagen with telopeptide groups at one or both terminals of the molecule. 
In a preferred embodiment, the collagen composition comprises 50% pure human Type I atelocollagen and 50% pure human Type III atelocollagen. In a further preferred embodiment, the implantation or injection of this composition of 50% pure human Type I atelocollagen and 50% pure human Type III atelocollagen results in minimal to no inflammation, whilst promoting collagen neo-synthesis, cellular proliferation and tissue colonization and regeneration. 
The stable collagen compositions maintain at least one of, or all of, the following aspects after effective sterilization and/or prolonged storage: appearance, pH for use in a patient, extrusion force and/or rheological characteristics, concentration, sterility, and osmolarity. 

This section of the specification supports the part of limitation (ii) directed to Type I and Type III human atelocollagen derived from insoluble collagen treated with pepsin such that the collagen undergoes fission at the intermolecular crosslinks and becomes soluble in dilute acids. However, this section of the specification does not support the additional parts of limitation (ii) directed to collagen treated with glutaraldehyde and/or exposure to about 0.25 mRads of radiation because it does not explicitly or implicitly address glutaraldehyde and/or exposure to about 0.25 mRads of radiation.
	The only mention of “glutaraldehyde” in the specification is at the second to last paragraph of p. 14. This paragraph does not connect glutaraldehyde to the claimed property of “each collagen molecule of the collagen undergoes fission at the intermolecular crosslinks and becomes soluble in dilute acids”. 
The only mention of “exposure to about 0.25 mRads of radiation” in the specification is at the first paragraph of p. 17. This paragraph does not connect the 0.25 mRads of radiation to the claimed property of “each collagen molecule of the collagen undergoes fission at the intermolecular crosslinks and becomes soluble in dilute acids”. 
	For these reasons, claim 33 as filed March 18, 2022, constitutes new matter. Dependent claims 34-44 fail to remedy the issue and are likewise rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendment filed March 18, 2022, requires a composition for tissue repair or wound healing comprising an effective amount of Type I and Type II human atelocollagen in a ratio of about 50:50 wherein (emphasis added):
(i) the Type I human atelocollagen and Type III human atelocollagen are extracted by proteolytic digestion from one or more of insoluble amnion from human placenta, soluble amnion from human placenta, and soluble chorion from human placenta; and 
(ii) wherein the Type I human atelocollagen and the Type III human atelocollagen are derived from insoluble collagen treated with pepsin,  glutaraldehyde, and/or exposure to about 0.25 mRads of radiation such that each collagen molecule of the collagen undergoes fission at the intermolecular crosslinks and becomes soluble in dilute acids, and 
(iii) wherein the Type I human atelocollagen and the Type III human atelocollagen are derived from insoluble collagen opsonized with fibronectin and/or treated with pepsin such that one or more telopeptide groups of each collagen molecule of the collagen is digested, thereby leaving Type I human atelocollagen and Type III human atelocollagen with no telopeptide terminal ends.
	It is not clear from the claims nor the specification how a composition can meet all three of the limitations (i), (ii), and (iii) now included in the claims as filed March 18, 2022. Namely, it is not clear from the claims nor the specification how Type I and Type II human atelocollagen in a ratio of about 50:50 can be derived from one or more of insoluble amnion from human placenta, soluble amnion from human placenta, and soluble chorion from human placenta as required in part (i) as well as derived from insoluble collagen treated with pepsin,  glutaraldehyde, and/or exposure to about 0.25 mRads of radiation as required in part (ii) as well as derived from insoluble collagen opsonized with fibronectin and/or treated with pepsin. In particular, it is not clear from the claims nor the specification how Type I human atelocollagen and Type III human atelocollagen can be extracted by proteolytic digestion from soluble amnion from human placenta and/or soluble chorion from human placenta as well as derived from insoluble collagen treated with pepsin,  glutaraldehyde, and/or exposure to about 0.25 mRads of radiation as required in part (ii) as well as derived from insoluble collagen opsonized with fibronectin and/or treated with pepsin. 
Dependent claims 34-44 fail to remedy the issue and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 requires that the human placental tissue used for collagen extraction is selected from the group consisting of insoluble amnion, soluble amnion, soluble chorion, and a combination thereof.  However, claim 35 depends on claim 33, which requires that Type I human atelocollagen and Type III human atelocollagen are extracted by proteolytic digestion from one or more of insoluble amnion from human placenta, soluble amnion from human placenta, and soluble chorion from human placenta. Therefore, claim 35 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/
Primary Examiner, Art Unit 1675


cmb